Citation Nr: 0116771	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  97-19 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from September 1989 to 
September 1992.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

Concerning the application of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), to this claim, the Board notes that section 3, 
to be codified at 38 U.S.C. § 5103A(f), provides that nothing 
in this section shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured. Therefore, remand of this 
case is not required.


FINDINGS OF FACT

1.  Service connection for back injury was denied by a rating 
decision dated December 1993 because the medical evidence 
showed that the appellant has scoliosis, which preexisted 
service and was not aggravated by service; no appeal was 
filed and this decision became final.

2.  A rating decision in February 1995 did not reopen the 
claim for service connection for a back injury.  The veteran 
was so informed in February 1995, and he did not appeal this 
decision.

3.  Evidence submitted since the February 1995 rating 
decision is not new and material to the issue of service 
connection for back injury as it does not tend to show that 
scoliosis was incurred in, or aggravation, by service.



CONCLUSIONS OF LAW

1.  The February 1995 rating decision denying the appellant's 
claim for service connection for back injury is final.  38 
U.S.C.A. § 7104(b) (West 1991).

2.  New and material evidence sufficient to reopen the claim 
for service connection for service connection for back injury 
has not been submitted.  38 U.S.C.A. § 5108 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 
C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the appellant's claim for service connection 
for back injury in December 1993.  No appeal was filed and 
this decision became final.  Similarly, a rating decision in 
February 1995 did not reopen the claim for service connection 
for a back injury.  The veteran was so informed in February 
1995.  He did not appeal this decision, which is final.  A 
final rating determination is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7104 (West 1991), 38 
C.F.R. § 20.1100 (2000).  Under pertinent law and 
regulations, as interpreted by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (the Court), the 
Board may reopen and review a claim which has been previously 
denied only if new and material evidence is submitted by or 
on behalf of the appellant.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000); Manio v. Derwinski, 1 Vet.App. 
140 (1991).  The credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claim.  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. § 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.104 (2000).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

On a claim to reopen a previously and finally disallowed 
claim, a "two-step analysis" must be conducted under 
section 5108.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Second, if the evidence is new and 
material, the Board must then reopen the claim and "review 
the former disposition of the claim", 38 U.S.C.A. § 5108 -- 
that is, review all the evidence of record to determine the 
outcome of the claim on the merits.  See Jones v. Derwinski, 
1 Vet. App. 210, 215 (1991).  The new and material evidence 
must be presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

38 C.F.R. § 3.156(a) sets forth a three- step test to 
ascertain whether "new and material" evidence has been 
submitted.  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Evans supra. at 283.  
Evidence is probative when it "tend[s] to prove, or actually 
prov[es] an issue."  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary 1203 (6th ed. 1990).  
Second, the evidence submitted must be "new," that is, not 
of record when the last final decision denying the claim was 
made.  See Evans supra. at 283; Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  Third, the evidence submitted to reopen 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  Hodge v. West, 
155 F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. § 
3.156(a).  This does not necessarily mean that the evidence 
warrants a revision of the prior determination, but is 
intended to ensure that the Board has been presented all 
potentially relevant evidence.  See Hodge supra. at 1363, 
citing "Adjudication; Pensions, Compensation, Dependency: 
New and Material Evidence; Standard Definition," 55 Fed. 
Reg. 19089 (1990).  If all three tests are satisfied, the 
claim must be reopened.

In this case, the RO denied the claim for service connection 
for back injury in December 1993 based on service medical 
records and report of VA examination dated November 1993.  
Service medical records show an enlistment examination dated 
May 1989 was negative for scoliosis.  Scoliosis was first 
shown on a September 1989 screening physical.  The appellant 
was thereafter seen for complaints of low back pain.  In June 
1992, a physical evaluation board provided diagnoses for 
moderate thoracolumbar scoliosis and mid/low back pain, 
possibly secondary to scoliosis.  It was noted that scoliosis 
existed prior to entry into service.  Report of VA 
examination dated November 1993 reflects a diagnosis for 
thoracic and lumbar scoliosis.

Based on the above evidence, the RO determined that low back 
pain was related to scoliosis, which preexisted service, and 
that the evidence of record did not establish that scoliosis 
was incurred in, or aggravated by, service.

The evidence considered in February 1995 included VA 
treatment records and duplicate service medical records.  The 
RO concluded that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
back injury. 

Records submitted after the February 1995 rating decision 
include testimony and post service VA treatment records.  The 
appellant's sworn testimony reflects his belief that 
scoliosis with back pain was aggravated by active military 
service.  However, the Board notes that, while the appellant 
is competent to report his back pain symptoms because this 
comes to him through his senses, see Layno v. Brown, 6 Vet. 
App. 465, 470 (1994), he is not competent as a lay person to 
offer opinions on medical causation and the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992); 
Moray v. Brown, 5 Vet.App. 211 (1993).  As such, while his 
testimony is new, it is not material to the seminal issue in 
this case, service incurrence or aggravation, since the 
appellant is not competent to provide a medical opinion.

Also, a review of the VA treatment records obtained in 
support of the appellant's claim to reopen fails to disclose 
competent medical evidence showing service incurrence or 
aggravation.  These clinical records mostly pertain to 
unrelated medical problems.  Marked scoliosis was noted in 
August 1992.  There is no medical opinion of record 
suggesting aggravation of scoliosis by service.  Accordingly, 
while this evidence is new, and reports current diagnoses, 
this evidence solely addresses the appellant's current 
medical condition, without commenting on any factors 
responsible for the current status.  Ultimately, the VA 
treatment records have no bearing on the issue of service 
incurrence or aggravation and therefore, they are not 
material.  See Shoop v. Derwinski, 3 Vet. App. 45, 47 (1992).

As none of the evidence added to the record since the RO's 
February 1995 decision, either by itself or in the context of 
all the evidence, both old and new, is competent medical 
evidence reflecting service incurrence or aggravation of 
scoliosis by military service, the Board concludes that it 
does not constitute new and material evidence sufficient to 
reopen the claim for service connection.  Therefore, the RO's 
February 1995 decision remains final, and the claim is not 
reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995). The 
appellant has not put VA on notice of the existence of any 
other specific evidence that may be both new and material, 
and sufficient to reopen his claim for service connection.  
Here, the RO fulfilled its obligation in its rating decision 
and statement of the case in which it informed the appellant 
of the reasons his claim had not been reopened.  38 U.S.C.A. 
§ 5103(a) (West 1991).  Also, by this decision, the Board 
informs the appellant of the type of new and material 
evidence needed to reopen his claim.


ORDER

New and material evidence not having been submitted to reopen 
a claim of service connection for back injury, the benefits 
sought on appeal are denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

